UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 14, 2008 BEST ENERGY SERVICES, INC. (Exact name of registrant specified in its charter) Nevada 333-142350 02-0789714 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1010 Lamar Street, 12th Floor, Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone, including area code: (713) 933-2600 (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On March 14, 2008, the Company issued a press release announcing a conference call for its stockholders to be held on March 18,2008A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 99.1 Press Release dated March 14, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BEST ENERGY SERVICES, INC Date: March 14, 2008 By: /s/ Larry W. Hargrave Name:Larry W. Hargrave Title:Chief Executive Officer
